DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claim15 is allowed.
Regarding claim 15, the prior arts of the record fail to disclose “correct answer information assigned to the graphic data, wherein the process includes: inputting, as data for learning, the graphic data and the correct answer information to an input layer of a convolutional neural network, outputting an output value indicating a calculation result from an output layer of the convolutional neural network, and performing learning based on a comparison between the correct answer information and the output value”
2. Claims 2-4, 6-7, 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townsend et al. (US 20170249534) in view of OKAMOTO et al. (JP 2003134470) 
Regarding claims 1 and 8, Townsend discloses a data generation method executed by a computer, the data generation method (Paragraph: 0009: Townsend discusses how a system generating an image representing data in the segment) comprising: accepting chronological data having a first cycle including a set of unit times of a predetermined number (Paragraphs: 0045 and 0057: Townsend discusses how a sequence of images representing plots of specific time windows; and how the process begins by iteratively cycling through time series data available and dividing it into regular overlapping intervals, i.e. a chronological data having a set of unit times of a predetermined number); and generating image data including a figure generated based on the chronological data (Paragraphs: 0045 and 0055: Townsend discusses how a system generating an image representing data in each segment, using the time-series data to determine a trend associated with each image; and how a sequence of images (i.e. a chronological data) representing plots of specific time windows), 
Townsend discloses the invention set forth above but does not specifically points out “the figure is generated such that respective sets of unit times included in the chronological data are arranged in a spiral in chronological order and unit times corresponding to a same position within the first cycle are radially aligned from the center of the spiral”
OKAMOTO however discloses a system wherein the figure is generated such that respective sets of unit times included in the chronological data are arranged in a spiral in chronological order (Paragraphs: 0005-0006: OKAMOTO discusses how the system/device arranges each image content indicated by a plurality of input image data in chronological order along a spiral curve; and how each image content is arranged in chronological order along a spiral, i.e. chronological data arranged in a spiral in chronological order) and unit times corresponding to a same position within the first cycle are radially aligned from the center of the spiral (Paragraphs: 0033 and 0060: OKAMOTO discusses how the contents of each saved image and the small screen windows are arranged toward the center of the spiral; and how each image appears spirally from the center of the screen, i.e. positioning to radially aligned from the center of the spiral).     
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Townsend, and modify a system wherein the figure is generated such that respective sets of unit times included in the chronological data are arranged in a spiral in chronological order and unit times corresponding to a same position within the first cycle are radially aligned from the center of the spiral, as taught by OKAMOTO, thus allowing to arrange each image content indicated by a plurality of input image data in chronological order along a spiral, as discussed by OKAMOTO. 
Considering claims 5 and 12, OKAMOTO discloses the data generation method of claims 1 and 8, wherein the chronological data is work data in which a work situation of an employee is recorded (Paragraphs: 0003 and 0006: OKAMOTO discusses how a system record each person's reaction to the handed item (i.e. obvious to record a work situation of an employee); and how a plurality of images to be displayed are preset in a temporal order such as a recording order). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              05/20/2022